 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   VICTOR CHAVEZ, #113752
     ERIN SNIDER, #304781
 3   Assistant Federal Defenders
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     STEVEN ANDREW DOBSON
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No. 1:17-cr-00079-LJO-SKO
12                   Plaintiff,                       STIPULATION TO EXTEND DEADLINE
                                                      FOR FORMAL OBJECTIONS; ORDER
13           vs.
                                                      Date: April 29, 2019
14   STEVEN ANDREW DOBSON,                            Time: 8:30 a.m.
                                                      Hon. Judge Lawrence J. O’Neill
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Brian Enos, counsel for plaintiff, and Assistant Federal
19   Defenders Victor Chavez and Erin Snider, counsel for defendant Steven Andrew Dobson, that
20   the deadline for filing formal objections to the Presentence Investigation Report (“PSR”) be
21   extended to April 22, 2019.
22          The parties believe they have reached an agreement as to the Guidelines calculation and
23   need additional time to draft a stipulation.
24   ///
25   ///
26   ///
27   ///
28   ///
 1                                            Respectfully submitted,
 2                                            MCGREGOR W. SCOTT
                                              United States Attorney
 3
 4   Date: April 15, 2019                     /s/ Brian Enos
                                              BRIAN ENOS
 5                                            Assistant United States Attorney
                                              Attorney for Plaintiff
 6
 7                                            HEATHER E. WILLIAMS
                                              Federal Defender
 8
 9   Date: April 15, 2019                     /s/ Erin Snider
                                              ERIN SNIDER
10                                            Assistant Federal Defender
                                              Attorney for Defendant
11                                            STEVEN ANDREW DOBSON
12
13
                                             ORDER
14
15           GOOD CAUSE APPEARING, the deadline for filing formal objections is extended to
16   April 22, 2019.
17
     IT IS SO ORDERED.
18
19       Dated:     April 15, 2019                    /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
20
21
22
23
24
25
26
27

28

     Dobson: Stipulation
     and Proposed Order
                                                 2
